958 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sam T. ARNETTE, Plaintiff-Appellant,v.CHIEF OF POLICE DEPARTMENT;  The Town of McColl, SouthCarolina;  Sheriff of Marlboro County, Defendants-Appellees.
No. 91-2111.
United States Court of Appeals, Fourth Circuit.
Submitted March 2, 1992.Decided March 12, 1992.

Appeal from the United States District Court for the District of South Carolina, at Florence.   Clyde H. Hamilton, District Judge.  (CA-90-1933-4-15)
Sam T. Arnette, appellant pro se.
William Reynolds Williams, Willcox, McLeod, Buyck, Baker & Williams, P.A., Florence, S.C., for appellees.
D.S.C.
AFFIRMED.
Before SPROUSE and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Sam T. Arnette appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).   Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.   Accordingly, we deny the motion for appointment of counsel, grant leave to appeal in forma pauperis, and affirm on the reasoning of the district court.   Arnette v. Chief of Police, No. CA-90-1933-4-15 (D.S.C. May 24, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.